Citation Nr: 1729413	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-04 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to a rating in excess of 10 percent for prostate cancer, status post radical prostatectomy, from July 1, 2014.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to October 28, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1973.  

The claims of entitlement to a higher initial rating for PTSD and a TDIU, the latter a component of the former, come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision, in which the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO) granted the Veteran service connection for PTSD and assigned that disability an initial 50 percent rating, effective July 16, 2008.  

In April 2012, the RO increased the rating assigned the Veteran's PTSD to 70 percent, effective September 2, 2011.  In July 2013, the Board increased the rating assigned the Veteran's PTSD to 70 percent, prior to September 2, 2011, but denied ratings in excess of 70 percent for each period at issue.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In September 2014, based on a Joint Motion For Remand (joint motion), the Court remanded the claim of entitlement to an initial rating in excess of 70 percent for PTSD to the Board for action consistent with the terms of the joint motion.  

In November 2014, the Board remanded this claim, recharacterized as entitlement to service connection for PTSD with major depressive disorder, as well as the claim of entitlement to a TDIU to the Agency or Original Jurisdiction (AOJ) for additional action.  In June 2016, the RO granted the Veteran a TDIU, effective October 28, 2013.

The claim of entitlement to an increased rating for prostate cancer comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision, in which the Waco, Texas, VARO reduced the rating assigned the Veteran's prostate cancer from 100 to 10 percent, effective July 1, 2014, pursuant to Diagnostic Code (DC) 7528.  As this DC contains a temporal element - its criteria mandate the assignment of a 100 percent rating for a certain period of time followed by a VA examination to determine the degree to which any residuals are disabling - this claim is most appropriately characterized as is previously noted; focusing on the propriety of the rating reduction under the provisions of 38 C.F.R. §§ 3.343 and 3.344 would be inappropriate.  See Rossiello v. Principi, 3 Vet. App. 430 (1992) (holding that a 100 percent evaluation for mesothelioma ceased to exist by operation of law because the applicable DC contained a temporal element for that 100 percent rating). 

The Veteran testified in support of this appeal during a hearing held at the RO before another Veterans Law Judge (VLJ) in August 2012.  Thereafter, the VLJ stopped working at the Board, requiring the Board to afford the Veteran an opportunity to testify at another hearing before a different VLJ.  The Veteran declined this offer in an April 2017 written statement.

The issues of entitlement to an initial rating in excess of 70 percent for PTSD with major depressive disorder, entitlement to a rating in excess of 10 percent for prostate cancer, status post radical prostatectomy, from July 1, 2014 to September 6, 2016, and entitlement to a TDIU, prior to October 28, 2013, are addressed in the REMAND portion of this decision, below, and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A doctor recently diagnosed the Veteran with a reoccurrence of prostate cancer based on rising PSA levels, first shown on November 6, 2015.  

2.  The Veteran now has a single service-connected disability rated 100 percent disabling, effective November 6, 2015, with additional service-connected disabilities independently rated during that time as more than 60 percent disabling, separate and distinct from the 100 percent disabling service-connected disability and involving different body systems.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 100 percent rating for prostate cancer, status post radical prostatectomy, from November 6, 2015, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115b, DC 7528 (2016). 

2.  The criteria for entitlement to special monthly compensation on account of being housebound, from November 6, 2015, are met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). Specifically, VA is to notify a claimant and his or her representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by providing a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Here, there is no need to discuss whether VA complied with its duties to notify and assist.  Rather, due to the favorable disposition of the claim being remanded, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102 (2016); Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran was diagnosed with prostate cancer in 2013.  The RO assigned him a 100 percent rating for such cancer from February 19, 2013 to June 30, 2014, at which time his cancer treatment ceased.  The RO then decreased the rating assigned the cancer to 10 percent based on residual voiding dysfunction.  See 38 C.F.R. 
§§ 4.115a, 4.115b, DC 7528 (following cessation of surgical, x-ray, antineo- plastic chemotherapy or other therapeutic procedure for a malignant neoplasm of the genitourinary system, 100 percent rating is to continue; once examinations show no local reoccurrence or metastasis, residuals are to be rated as voiding or renal dysfunction, whichever is predominant).  

The Veteran seeks a rating in excess of 10 percent for his prostate cancer, alleging that the post-treatment residuals are more than 10 percent disabling and the cancer has reoccurred.  The Board discusses the former allegation in the REMAND portion of this decision, below.  With regard to the latter allegation, treatment records indeed show that, on September 7, 2016, a doctor diagnosed the Veteran with a reoccurrence of prostate cancer based on rising PSA levels.  According to laboratory reports, the initial rise in the Veteran's PSA level was captured on November 6, 2015.  Accordingly, a 100 percent rating for prostate cancer may be assigned from that date.

Given the Board's determination in this regard, the Veteran now has a single service-connected disability rated 100 percent disabling, effective November 6, 2015.  Covering the same time period, he also has additional service-connected disabilities independently rated more than 60 percent disabling, separate and distinct from the 100 percent disabling prostate cancer and involving different body systems.  These disabilities include: PTSD with major depressive disorder, rated 70 percent disabling; diabetes mellitus, rated 20 percent disabling; residuals of a left fifth metatarsal fracture, rated 0 percent disabling; tinea cruris, rated 0 percent disabling; hemorrhoids, rated 0 percent disabling; bilateral hearing loss, rated 0 percent disabling; erectile dysfunction, rated 0 percent disabling; and a scar, status post prostatectomy, rated 0 percent disabling.  See 38 U.S.C.A. §1114 (West 2014); 38 C.F.R. § 3.350 (2016).  Accordingly, from November 6, 2015, special monthly compensation on account of being housebound may also be assigned.


ORDER

A 100 percent rating for prostate cancer, status post radical prostatectomy, from November 6, 2015, is granted.

Special monthly compensation on account of being housebound, from November 6, 2015, is granted.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to an initial rating in excess of 70 percent for PTSD with major depressive disorder, entitlement to a rating in excess of 10 percent for prostate cancer, status post radical prostatectomy, from July 1, 2014 to September 6, 2016, and entitlement to a TDIU, prior to October 28, 2013, but additional action is necessary before the Board proceeds.

First, the record is unclear regarding when the Veteran last worked gainfully.  The Veteran alleges that he retired from full-time employment in 2008, but the RO assigned him a TDIU since October 28, 2013, on the basis that that is the date he last worked.  According to his written statements, hearing testimony and histories he reported to treatment providers and VA examiners, he indeed worked through 2013, including as a pastor/minister, but not necessarily on a regular or paid basis.  In determining whether a TDIU may be assigned prior to October 28, 2013, additional information is needed to discern whether the Veteran's work in this capacity may be considered gainful or more than marginal employment.   

Second, during the course of this appeal, the RO assisted the Veteran in the development of these claims by providing him VA PTSD examinations.  The reports of these examinations are inadequate to decide these claims.  The first describes the Veteran's psychiatric disability before it allegedly began to worsen.  The second, dated March 2016, does not include all information necessary to rate that disability.  Therein, the examiner found that the psychiatric disability was causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, a finding meeting the criteria for a 70 percent rating.  However, he also found that the disability greatly impaired the Veteran's employability.  In explaining his opinion in this regard, he used language suggesting total occupational impairment, one of the criteria for a 100 percent rating.  He did not, however, specifically describe the extent of the Veteran's social impairment, a description necessary to determine whether the Veteran's psychiatric disability picture more nearly approximates the criteria for a 100 percent rating based on total occupational and social impairment.  

Third, there is insufficient information of record to determine whether to increase the rating assigned the Veteran's prostate cancer, from July 1, 2014 to September 6, 2016.  Treatment records establish that, during this time period, the Veteran expressed multiple urological complaints, including related to voiding frequency and pain, received treatment for hypertension, and had his blood and urine tested, resulting in abnormalities.  It is unclear, however, whether and which of these abnormalities and/or symptoms result from the service-connected prostate cancer.  The Veteran has multiple medical conditions and has received treatment, including radiation, for testicular cancer.    

Accordingly, these claims are REMANDED for the following action:

1.  Ask the Veteran to elaborate on the jobs he held between 2008 and 2013, including by describing each position and the hours per week he worked in such position, and indicating whether and how much he was paid for such work.  Notify him that it is his responsibility to submit information from his employer establishing that his 2008 to 2013 positions, including as a pastor/minister, were not gainful, representing marginal employment.

2.  After obtaining all employment information, return this case to the VA examiner who evaluated the Veteran's mental health in June 2016 for an addendum opinion.  After reviewing the record, the examiner should opine: (a) whether the Veteran's service-connected psychiatric disability causes total social occupational impairment; and (b) whether, alone or in combination with his other service-connected disabilities, the Veteran's psychiatric disability rendered him unemployable (not able to obtain and/or retain more than marginal employment) prior to October 28, 2013.  The examiner should provide rationale with references to the record for each opinion expressed.  

3.  Forward this case to a VA genitourinary examiner for an opinion on the severity of the residuals of the Veteran's prostate cancer from July 1, 2014 to September 6, 2016.  The examiner should review all treatment records dated during this time period.  The examiner should: (a) opine whether, from July 1, 2014 to September 6, 2016, residuals of the Veteran's service-connected prostate cancer included renal dysfunction, to include hypertension, and/or voiding dysfunction; and, if so, (b) describe the nature and severity of each type of dysfunction.  The examiner should provide rationale with references to the record for each opinion expressed.  

4.  Review the examination report and written opinion to ensure they comply with the instructions noted above.  If either is deficient, return it to the examiner for correction.

5.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


